Exhibit 10.1

 

COMMON STOCK PURCHASE AGREEMENT

 

THIS COMMON STOCK PURCHASE AGREEMENT (this “Agreement”) is dated as of June 28,
2005 between i2 Technologies, Inc., a Delaware corporation (the “Company”) and
R2 Investments, LDC, a Cayman Islands limited duration company (the “Investor”).

 

The Investor desires to purchase from the Company, and the Company desires to
sell and issue to the Investor, 1,923,077 shares of the Company’s Common Stock,
par value $.00025 per share (the “Shares”).

 

In consideration of the mutual promises, representations, warranties, covenants
and conditions set forth in this Agreement, the parties hereto agree as follows:

 

ARTICLE I

DEFINITIONS

 

1.1 Definitions; Interpretation.

 

(a) For purposes of this Agreement, the following terms have the indicated
meanings:

 

“Affiliate” means, as to any person (the “subject Person”), any other person
that directly or indirectly through one or more intermediaries controls or is
controlled by, or is under direct or indirect common control with, the subject
Person. For the purposes of this definition, “control” when used with respect to
any person means the power to direct the management and policies of such person,
directly or indirectly, whether through the ownership of voting securities,
through representation on such person’s Board of Directors or other management
committee or group, by contract or otherwise.

 

“Board” or “Board of Directors” means the board of directors of the Company.

 

“Business Day” means any day excluding Saturday, Sunday, and any day which is a
legal holiday under the laws of the State of Texas or is a day on which banking
institutions located in such state are authorized or required by law or other
governmental action to close.

 

“Common Stock” means the Company’s common stock, par value $.00025 per share,
and any securities into which such Common Stock is hereafter converted or
exchanged.

 

“Governmental Agency” means any federal, state, local, foreign or other
governmental agency, instrumentality, commission, authority, board or body and
any market or exchange upon which the Common Stock is listed or quoted.

 

“Lien” means, with respect to any property, any mortgage or pledge,
hypothecation, assignment, deposit arrangement, security interest, tax lien,
financing statement, pledge, charge, or other lien, charge, easement,
encumbrance, preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever on or with respect to such property
(including, without limitation, any conditional sale or other title retention
agreement having substantially the same economic effect as any of the
foregoing).

 

1



--------------------------------------------------------------------------------

“Purchase Price” means $7.80 per Share.

 

“Registration Rights Agreement” means the Registration Rights Agreement between
the Company and the Investor, dated as of June 3, 2004.

 

“Rights Agreement” means the Rights Agreement, dated as of January 17, 2002,
between the Company and Mellon Investor Services, LLC, as amended.

 

ARTICLE II

ISSUANCE AND SALE OF STOCK

 

2.1 Number of Shares and Purchase Price. On the terms and subject to the
conditions of this Agreement, at the Closing, the Company shall issue and sell
to the Investor, and the Investor shall purchase from the Company, in the
aggregate, 1,923,077 shares for an aggregate purchase price of $15,000,000.

 

ARTICLE III

CLOSING; CLOSING DELIVERIES

 

3.1 Closing. Unless this Agreement shall have terminated pursuant to Article
VIII, and subject to the satisfaction or waiver of the closing conditions for
the Closing set forth in Article VII, the closing of the transactions
contemplated hereby (the “Closing”) shall take place on a date specified by
agreement between the Company and the Investor, but not later than the third
Business Day after all of the conditions to the Closing set forth in Article VII
(other than those that will be satisfied by the delivery of documents or tender
of payment at the Closing) are either satisfied or duly waived. The date upon
which the Closing occurs is referred to herein as the “Closing Date.”

 

3.2 Payment for and Delivery of Shares. At the Closing, the Company shall issue
and deliver to the Investor a stock certificate duly executed and registered in
the name of the Investor evidencing ownership of the number of Shares to be
purchased by the Investor at the Closing against payment by the Investor of the
Purchase Price to be paid by the Investor at the Closing by wire transfer of
immediately available funds to the account designated by the Company in writing.

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

The Company hereby represents and warrants to the Investor that:

 

4.1 Authorization. The Company has the requisite corporate power and authority
to enter into this Agreement and to perform all of the obligations of the
Company hereunder. The Board of Directors of the Company, or a duly authorized
committee of the Board of Directors of the Company, has taken all necessary
action to approve this Agreement and to authorize the execution and delivery
thereof by, and the performance by the Company of its obligations under, this
Agreement. This Agreement has been duly executed and delivered in the name and
on behalf of the Company.

 

2



--------------------------------------------------------------------------------

4.2 Private Sale. Assuming the accuracy of the Investor’s representations
contained herein, the offer, sale and issuance of the Shares hereunder does not
require registration under the Securities Act of 1933, as amended (the
“Securities Act”), or any state securities laws.

 

4.3 Takeover Statutes. No “fair price,” “moratorium,” “control share
acquisition,” “business combination,” “stockholder protection” or other form of
anti-takeover statute or regulations enacted under Delaware law or under the law
of any other jurisdiction, including, without limitation, Section 203 of the
Delaware General Corporation Law, is or will be applicable to the execution,
delivery or performance by the Company of this Agreement.

 

4.4 Registration Rights Agreement. The Company acknowledges and agrees that the
Shares constitute “Registrable Securities” for purposes of the Registration
Rights Agreement and the Investor shall be entitled to the benefit of the
Registration Rights Agreement with respect to the Shares, and such Shares shall
be treated in the same manner as all other Registrable Securities are treated
under the Registration Rights Agreement (including the obligation to register
the shares by the Registration Deadline set forth in the Registration Rights
Agreement, as modified by Section 6.5 hereof).

 

4.5 Rights Agreement. Assuming the accuracy of the Investor’s representation
contained in Section 5.5 hereof, neither the execution of this Agreement nor the
consummation of the transactions contemplated hereby will result in the
occurrence of a “Stock Acquisition Date” or “Distribution Date” (in each case,
as such term is defined in the Rights Agreement) or result in the Investor or
any of its Affiliates becoming an “Acquiring Person” (as defined in the Rights
Agreement). The Company has delivered to the Investor (i) the Company’s
calculation, based in part on the Investor’s representation set forth in Section
5.5, of the beneficial ownership of the Investor in accordance with the terms of
the Rights Agreement (the “Ownership Calculation”); and (ii) resolutions of the
Board of Directors approving the Ownership Calculation for purposes of the
Rights Agreement.

 

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF INVESTOR

 

The Investor hereby represents and warrants to the Company as follows:

 

5.1 Authorization. The Investor has full power and authority to enter into this
Agreement and has taken all action necessary to authorize the execution and
delivery of this Agreement and the performance of it obligations hereunder.

 

5.2 Investment Intent of the Investor. The Investor is acquiring the Shares
pursuant to this Agreement for investment and not with a view to the resale or
distribution of such securities or any interest therein, without prejudice,
however, to the Investor’s right, subject to compliance with this Agreement and
the Registration Rights Agreement, at all times to sell or otherwise dispose of
all or any part of such securities pursuant to an effective registration
statement under the Securities Act or under an exemption from such registration
and in compliance with applicable federal and state securities laws. The
Investor is acquiring the Shares hereunder in the ordinary course of business.
Except as contemplated by the Registration Rights Agreement, the

 

3



--------------------------------------------------------------------------------

Investor has no present agreement, undertaking, arrangement, obligation or
commitment providing for the disposition of such Securities. The Investor has
not been organized, reorganized or recapitalized specifically for the purpose of
investing in such securities.

 

5.3 Status of Shares. The Investor has been informed by the Company that the
Shares have not been and, except to the extent provided in the Registration
Rights Agreement, will not be registered under the Securities Act or under any
state securities laws and are being offered and sold in reliance upon federal
and state exemptions for transactions not involving any public offering.

 

5.4 Sophistication and Financial Condition of the Investor. The Investor
represents and warrants to the Company that it is an “Accredited Investor” as
defined in Regulation D under the Securities Act and that it considers itself to
be an experienced and sophisticated investor and to have such knowledge and
experience in financial and business matters as are necessary to evaluate the
merits and risks of an investment in the Shares. The Investor has been given
access to such information regarding the Company and its Subsidiaries as it has
requested and has had the opportunity to obtain additional information as
desired and to ask questions and has received answers regarding such information
in order to evaluate the merits and the risks inherent in holding the Shares.
The facts set forth in the preceding sentence, shall not affect any
representation or warranty in this Agreement or any condition to the obligations
of the parties hereto.

 

5.5 Ownership of Shares. As of the date of this Agreement, and before giving
effect to the Shares to be acquired hereunder, the Investor beneficially owns
(i) 1,291,600 shares of Common Stock and (ii) 101,448 shares of the Company’s
2.5% Series B Convertible Preferred Stock (the “Series B Preferred Stock”).

 

5.6 Transfers of Shares. The Investor acknowledges that each certificate
evidencing the ownership of Shares shall be imprinted with a legend
substantially in the following form until such shares (i) are transferred or
sold pursuant to an effective registration statement, (ii) are transferred or
sold pursuant to an exemption from registration provided by Rule 144 under the
Securities Act or (iii) may be transferred pursuant to Rule 144(k) (or any
successor provision) under the Securities Act:

 

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE SECURITIES MAY
NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN
EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF
1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS OR AN EXEMPTION THEREFROM.
THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR
OTHER LOAN SECURED BY THE SECURITIES.

 

4



--------------------------------------------------------------------------------

ARTICLE VI

COVENANTS OF THE COMPANY AND THE INVESTOR

 

6.1 Form D; Blue Sky Qualifications; Press Release; Current Report on Form 8–K.
The Company agrees with the Investor that the Company will, following the
Closing:

 

(a) file a Form D with respect to the Shares issued at the Closing as required
under Regulation D and to provide a copy thereof to the Investor promptly after
such filing;

 

(b) take such action as the Company reasonably determines upon the advice of
counsel is necessary to qualify the Shares issued at the Closing for sale under
applicable state or “blue-sky” laws or obtain an exemption therefrom, and shall
provide evidence of any such action to the Investor at the Investor’s request;
and

 

(c) provide the Investor with a reasonable opportunity to review and comment on
any press release or Form 8-K discussing this Agreement and the transactions
contemplated hereby prior to the issuance or filing thereof. Thereafter, the
Company shall timely file any filings and notices required by the Securities and
Exchange Commission or applicable law with respect to the transactions
contemplated hereby.

 

6.2 Further Action. Subject to the terms and conditions of this Agreement, the
Company and the Investor shall use their reasonable best efforts to take, or
cause to be taken, all actions and to do, or cause to be done, all things
necessary under applicable laws and regulations to consummate and make effective
the transactions contemplated by this Agreement. The Company shall pay all
applicable fees of the Company and the Investor in connection with the filings
required by this Section 6.2.

 

6.3 Rights Agreement. The Company agrees that (i) all future calculations of the
beneficial ownership of the Investor for purposes of the Rights Agreement shall
be done on the same basis as the Ownership Calculation; and (ii) it shall not,
by further amendment or supplement to the Rights Agreement or otherwise, amend
clause (iv) of the definition of “Acquiring Person” included in the Rights
Agreement (or any of the definitions used in such clause (iv)) without the prior
written consent of the Investor.

 

6.4 Conversion Price of Series B Preferred Stock. The Investor agrees that the
conversion price (as defined in the Certificate of Designations for the Series B
Preferred Stock) of the Company’s Series B Preferred Stock shall not be adjusted
as set forth in Section 5(b) of the Certificate of Designations for the Series B
Preferred Stock as a result of the issuance of Shares pursuant to this
Agreement, and the Investor waives any right to have any such adjustment made as
a result of the issuance of the Shares pursuant to this Agreement (regardless of
when calculated).

 

6.5 Waiver of Registration Default. The Investor agrees (i) to waive the
Registration Default that has occurred under Section 1(d) of the Registration
Rights Agreement as a result of the failure of the Company to have had the
Registration Statement covering the Registrable Securities declared effective by
the Registration Deadline; and (ii) to amend the definition of “Registration
Deadline” in Section 7(l) of the Registration Rights Agreement by replacing the
words “the first anniversary of the Closing Date” with “September 30, 2005”. The
provisions of this Section 6.5 shall be conditioned upon the consummation of the
Closing and shall become effective only upon consummation of the Closing.

 

5



--------------------------------------------------------------------------------

ARTICLE VII

CONDITIONS PRECEDENT

 

7.1 Conditions to Obligations of Investor at Closing. The obligation of the
Investor to purchase the Shares at the Closing in accordance with Section 3.2
shall be subject to the satisfaction or waiver by the Investor of the following
conditions precedent on or prior to the Closing Date:

 

(a) as of the Closing Date the representations and warranties made by the
Company in Article IV hereof shall be true and correct in all respects (except
that to the extent that any such representation or warranty relates to a
particular date, such representation or warranty shall be true and correct in
all respects as of that particular date) to the extent they are qualified by
materiality, and to the extent not so qualified shall be true and correct in all
material respects;

 

(b) the Company shall have fulfilled, performed or complied in all material
respects with the covenants and conditions set forth in this Agreement that are
required to be performed by the Company on or before the Closing Date;

 

(c) as of the Closing Date the Company shall have received all consents and
approvals, including, without limitation, governmental and material third party
consents or approvals that are required to be obtained in connection with the
transactions contemplated under this Agreement;

 

(d) the following documents and items shall have been delivered to the Investor
at the Closing:

 

(i) certificates evidencing ownership of the Shares purchased by the Investor,
in each case duly executed and delivered by the Company; and

 

(ii) a certificate of a duly authorized officer of the Company dated as of the
Closing Date certifying that (A) the closing conditions described in Section 7.1
have been satisfied, and (B) as to the resolutions of the Board of Directors
attached thereto (which resolutions shall have, among other things, authorized
all of the transactions contemplated by this Agreement, and approved this
Agreement);

 

(e) The Board of Directors of the Company shall have delivered the Ownership
Calculation and the resolutions referred to in Section 4.5, which resolutions
shall be reasonably acceptable in form and substance to counsel for the
Investor; and

 

(f) The Board of Directors of the Company shall have approved the transactions
contemplated hereby (including for purposes of Section 203 of the Delaware
General Corporation Law).

 

7.2 Conditions to Obligations of the Company. The obligation of the Company to
sell and issue the Shares to the Investor at the Closing in accordance with
Section 3.2 shall be subject to:

 

(a) the delivery by the Investor of the Purchase at the Closing in accordance
with Section 3.2; and

 

6



--------------------------------------------------------------------------------

(b) as of the Closing Date, the representations and warranties made by the
Investor in Article V hereof being true and correct in all respects (except that
to the extent that any such representation or warranty relates to a particular
date, such representation or warranty shall be true and correct in all respects
as of that particular date) to the extent they are qualified by materiality, and
to the extent not so qualified shall be true and correct in all material
respects.

 

ARTICLE VIII

TERMINATION

 

8.1 Termination. This Agreement may be terminated at any time prior to the
Closing:

 

(a) by the Investor, so long as the Investor is not in material breach of any
covenant or agreement set forth in this Agreement, if there has been a material
breach by the Company or any of its Subsidiaries of any covenant or agreement of
the Company set forth in this Agreement, which breach is not cured to the
reasonable satisfaction of the Investor within 15 days after notice thereof is
received by the Company;

 

(b) by the Company, so long as the Company is not in material breach of any
covenant or agreement set forth in this Agreement, if there has been a material
breach by the Investor of any covenant or agreement of the Investor set forth in
this Agreement which breach is not cured to the reasonable satisfaction of the
Company within 15 days after notice thereof is received by Investor;

 

(c) by either the Company or the Investor if the Closing shall not have been
consummated on or before the date that is 14 calendar days after the date of
this Agreement; provided, that the party seeking to terminate this Agreement is
not then in material breach of this Agreement.

 

The party or parties desiring to terminate this Agreement pursuant to any of
clauses (a) through (c) above shall give written notice of such termination to
the other parties.

 

8.2 Effect of Termination. If this Agreement is terminated as permitted by
Section 8.1, this Agreement shall forthwith become void and there shall be no
liability or obligation of any party (or any stockholder, partner, director,
officer, employee, agent, consultant or representative of such party) to the
other parties to this Agreement, except that Article X shall continue in full
force and effect and (ii) nothing herein will relieve any party from liability
for any breach of any representation, warranty, agreement or covenant contained
herein prior to such termination.

 

ARTICLE IX

SURVIVAL OF REPRESENTATIONS AND WARRANTIES

 

9.1 Survivability. All of the representations and warranties of the Company and
the Investor contained in this Agreement shall survive the execution and
delivery hereof and thereof and the issuance, sale and delivery of the Shares,
and shall remain in full force and effect until the second anniversary of the
Closing Date. All covenants and agreements of the Company and the Investor
contained in this Agreement shall survive the execution and delivery hereof and
thereof and the issuance, sale and delivery of the Shares, and shall remain in
full force and effect in accordance with their respective terms.

 

7



--------------------------------------------------------------------------------

ARTICLE X

GENERAL PROVISIONS

 

10.1 Public Announcements. Neither the Investor nor the Company shall make, or
permit any agent or Affiliate to make, any public statements, including, without
limitation, any press releases, with respect to this Agreement and the
transactions contemplated hereby without the prior written consent of the other;
provided, however, that in the case of announcements, statements,
acknowledgments or revelations which either party is required by law to make,
issue or release, the making, issuing or releasing of any such announcement,
statement, acknowledgment or revelation by the party so required to do so by law
shall not constitute a breach of this Agreement if such party shall have given,
to the extent reasonably possible, not less than two (2) calendar days prior
notice to the other party, and shall have attempted, to the extent reasonably
possible, to clear such announcement, statement, acknowledgment or revelation
with the other party. Each party hereto agrees that it will not unreasonably
withhold any such consent or clearance.

 

10.2 Successors and Assigns. This Agreement shall bind and inure to the benefit
of the parties hereto and their respective successors and assigns. Except as
otherwise specifically provided herein, this Agreement shall not be assignable
by the Company without the prior written consent of the Investor. The Investor
shall be entitled to assign its rights and obligations under this Agreement to
any Affiliate of the Investor without the consent of the Company and to any
other person with the consent of the Company (such consent not to be
unreasonably withheld) so long as such transferee(s) agree in writing to be
bound by the terms of this Agreement.

 

10.3 Entire Agreement. This Agreement and each other writing referred to herein
or delivered pursuant hereto constitute the entire agreement among the parties
with respect to the subject matter hereof and supersede all prior arrangements
or understandings.

 

10.4 Notices. All notices, requests, consents and other communications provided
for herein shall be in writing and shall be (i) delivered in person, (ii)
transmitted by telecopy, (iii) sent by first-class, registered or certified
mail, postage prepaid, or (iv) sent by reputable overnight courier service, fees
prepaid, to the recipient at the address or telecopy number set forth below, or
such other address or telecopy number as may hereafter be designated in writing
by such recipient. Notices shall be deemed given upon personal delivery, seven
days following deposit in the mail as set forth above, upon acknowledgment by
the receiving telecopier or one day following deposit with an overnight courier
service.

 

To the Company, to:

 

i2 Technologies, Inc.

One i2 Place

11701 Luna Road

Dallas, Texas 75234

Attention: General Counsel

Facsimile: 469.357.6893

 

8



--------------------------------------------------------------------------------

With a copy, which shall not constitute notice to the Company, to:

 

Baker Botts L.L.P.

2001 Ross Avenue, Suite 700

Dallas, Texas 75201

Attention: Andrew M. Baker

Facsimile: 214.953.6503

 

To the Investor, to:

 

General Counsel

R2 Investments, LDC

C/o Amalgamated Gadget, L.P.

C/o Scepter Holdings, Inc.

301 Commerce Street

Suite 3200

Fort Worth, Texas 76102

Telephone: 817 332-9500

Telecopier: 817 332-9606

Email:

 

BusinessAffairs@acmewidget.com

FINARB@acmewidget.com

 

With a copy, which shall not constitute notice to the Investor, to

 

Milbank, Tweed, Hadley & McCloy LLP

One Chase Manhattan Plaza

New York, NY 10005

Telephone: 212 530-5000

Telecopier: 212 530-5219

Attn: Thomas C. Janson

 

or, in each case, to such other address or to the attention of such other person
as the recipient party shall have specified by prior written notice to the
sending party.

 

10.5 Amendment and Waiver. No amendment or waiver of any provision of this
Agreement shall be effective, unless the same shall be in writing and signed by
the Company and Investor. No such waiver shall operate as a waiver of, or
estoppel with respect to, any subsequent or other failure. No failure by any
party to take any action against any breach of this Agreement or default by any
other party shall constitute a waiver of such party’s right to enforce any
provision hereof or to take any such action.

 

10.6 Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original, but all of which together shall
constitute one agreement.

 

9



--------------------------------------------------------------------------------

10.7 Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by the
internal laws of the State of Texas, without giving effect to any choice of law
or conflict of law provision or rule (whether of the State of Texas or any other
jurisdictions) that would cause the application of the laws of any jurisdictions
other than the State of Texas.

 

10.8 No Third Party Beneficiaries. Except as specifically set forth or referred
to herein, nothing herein is intended or shall be construed to confer upon any
person or entity other than the parties hereto and their successors or assigns,
any rights or remedies under or by reason of this Agreement.

 

10.9 Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, void or
unenforceable, the remainder of the terms, provisions, covenants and
restrictions of this Agreement shall remain in full force and effect and shall
in no way be affected, impaired or invalidated.

 

IN WITNESS WHEREOF, the parties have caused their duly authorized officers to
execute this Common Stock Purchase Agreement as of the date first above written.

 

“COMPANY” i2 Technologies, Inc. By:  

/s/ Robert Donohoo

--------------------------------------------------------------------------------

Its:   General Counsel “INVESTOR” R2 Investments, LDC By:   Amalgamated Gadget,
L.P., as its Investment Manager By:  

Scepter Holdings, Inc.,

its General Partner

By:  

Geoffrey Raynor

--------------------------------------------------------------------------------

Its:

  President

 

10